DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on September 28, 2021 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31, 2021 has been entered.
Response to Amendments
	This office action is responsive to application 16/368,740 where the Applicant filed an RCE on September 28, 2021 for the corresponding amendments filed on August 31, 2021.  Claims 1 and 10 were amended, and claims 1-12 remain pending in the application.
Response to Arguments
	The Examiner has fully considered the Applicant’s arguments filed with the RCE, and the Examiner responds as provided below.
Regarding the Applicant’s response at pages 5-6 of the Remarks that concerns the § 103 rejection of the pending claims, the Applicant’s arguments in conjunction with the claim amendments are persuasive, and consequently the Examiner conducted a new prior art search. The Applicant’s arguments are now moot with respect to the 
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  various symbols are used to indicate paragraph breaks, with different symbols or none at all seemingly being used inconsistently.  The Examiner brings this to the attention of the Applicant, as such a practice isn’t normally used for United States patents.  The Applicant may amend the claims at their discretion.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10, and thus claims 2-9 and 11-12 that depend upon claim 1, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 1 and 10 recite “a unique sequence of cryptographic instructions” that are constructed by a “choice” of macro-instructions that originate from a generic list of cryptographic macro-instructions.  This § 112(b) rejection is made upon the Examiner’s interpretation that under such circumstances, the “order” of the macro-instructions will not necessarily be “unique,” which is to say there’s nothing to prevent one selection of 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(NOTE: within the Examiner’s parenthetical explanations below, material within quotation marks is language quoted from the prior art reference, underlined material is language quoted from the claims, and material within brackets is material altered from either a prior art reference or a claim.  Regarding the reconstruction of the claims, a numbered footnote indicates a primary phrase to be first moved upwards to the first cited reference, while a lettered footnote indicates a secondary phrase to be moved after the movement of the primary phrase from which it was lifted.  Or more succinctly, move numbered material first, lettered material last.)
Claims 1-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (US 2017/0098089, “Stewart”) in view of Al-Janabi et al. (Intelligent Techniques in Cryptanalysis: Review and Future Decisions, “Al-Janabi”), and further in view of Samid (US 2017/0331624, “Samid”).  
Regarding Claim 1
Stewart discloses
A method (abstract) for implementing a cryptographic function (Fig. 2, ¶¶ [0057]-[0058], “The process of Implementation Core Generation P1 generates a set of low-level operations that implement an initial whitebox version of an input algorithm which may be a cryptographic algorithm [that serves as a cryptographic function”) for a secret key (¶ [0057], “This set of operations is considerably more complex than the input algorithm and may employ a number of techniques to resist key extraction attacks,” i.e., the key being attacked is a secret key that is trying to be extracted; and ¶ [0017], “The whitebox implementations generated by this method are designed to prevent secret data (such as keys) from being exposed or otherwise derived by an attacker with full access to, and control over, the program containing the implementation.”), 
the method comprising the implementation, by a data processor (Fig. 1, ¶ [0052], i.e., “a processor (CPU)”) of an equipment (¶ [0054], “The electronic device may be a computer or any other computing device such as a smartphone, a digital tablet or a connected object.”), of steps: 
1 …, representing said cryptographic function (Fig. 2, ¶¶ [0057]-[0058]) for said secret key (¶ [0057]), based on: 
2 … cryptographic macro-instructions (¶ [0165], “The execution machine generation process P2 performs this transformation and produces source code [as macro-instructions] which can be included into a software project and called directly to perform the desired cryptographic operation. However, according to an embodiment, rather than performing a simple, direct translation of the operations into code,” i.e., the “code” acts as macro-instructions for “operations,” such as those for the generic list of operations as disclosed by Samid) executable by a given virtual machine (¶¶ [0165]-[0166], “The execution machine generation process P2 performs this transformation and produces source code which can be included into a software project and called directly to perform the desired cryptographic operation;” and “At a conceptual level, the generated machine is roughly analogous to a Virtual Machine (VM) in the sense that there is an execution engine that processes a virtual program and performs the operations specified by that program in the context of a virtual machine model;” i.e., the “software project [can be] called directly to perform the desired cryptographic operation in a virtual machine as an obvious variation to the embodiment disclosed); and 
- an individual file…3  (¶ [0058], “The output of this process is a stand-alone source code [as an individual file] that can be compiled into an existing project and executed directly. This is typically C source code but other implementation languages can be used such as Java.”) of the macro-instructions (¶ [0165]) in the list (Samid Fig. 1, p. 3) that compose the sequence (Samid p. 3); 
executing, by said virtual machine (¶¶ [0165]-[0166]), said unique sequence (Al-Janabi p. 3) of cryptographic macro-instructions (¶ [0165], “The set of operations produced by the implementation core generation process cannot be executed in that executing]. The execution machine generation process P2 performs this transformation and produces source code which can be included into a software project and called directly to perform the desired cryptographic operation.”).  
Stewart doesn’t disclose
	1 constructing a unique sequence of cryptographic macro-instructions,…
	2 - a generic list of …
	3 … of data defining the choice and order…
Al-Janabi, however, discloses
	1 constructing a unique sequence of cryptographic macro-instructions,… (p. 3, “Furthermore, it is possible to define combinations [that define a unique sequence] of transposition and substitution ciphers [consisting of cryptographic macro-instructions (see Stewart ¶ [0165])] in order to produce more secure systems. Such combinations are used to avoid the weaknesses in pure transposition and pure substitution systems;” see also Samid where the “users’ choice” involves random selection to create a unique[ness])
	2 - a generic list of … (Fig. 1, p. 3, “Furthermore, it is possible to define combinations of transposition and substitution ciphers in order to produce more secure systems,” i.e., a generic list of cryptographic ciphers are illustrated in Fig. 1)
	a … and order… (p. 3, “Furthermore, it is possible to define combinations [that possess an order and also comprise data] of transposition and substitution ciphers)
Samid, however, discloses
	3 … of data defining the choice…a (¶ [0276], “These choices of the number of transposed elements [as data (see also Al-Janabi p. 3 with the order of combinations also comprising data)], and the size of the transposed element, may be made per-session, responsive to the sensitivity of the contents. Also the size of the shared secret (s) is a users' choice, which must be made earlier than when the parties are ready to communicate. The security of the cipher relates directly, and predictably to these user choices,” i.e., Al-Janabi teaches “defin[ing] combinations of transposition and substitution,” and Samid solidifies that the “defin[ing]” occurs through a “users’ choice” of the encryption process, with the specific “users’ choice” creating a specific order of operations)
	Regarding the combination of Stewart and Al-Janabi, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cryptographic system of Stewart to have included the cipher combination feature of Al-Janabi.  One of ordinary skill in the art would have been motivated to incorporate the cipher combination feature because Al-Janabi teaches “it is possible to define combinations of transposition and substitution ciphers in order to produce more secure systems.”  Al-Janabi p. 3.
	Regarding the combination of Stewart-Al-Janabi and Samid, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cryptographic system of Stewart-Al-Janabi to have included the cryptographic system that possesses a user selection feature of Samid. One of ordinary skill in the art would have been motivated to incorporate the cryptographic feature of Samid because Samid teaches a cryptographic system that 
Regarding Claim 2
Stewart in view of Al-Janabi, and further in view of Samid (“Stewart-Al-Janabi-Samid”) discloses the method according to claim 1, and Stewart further discloses
wherein said individual file (¶ [0058]) defines said unique sequence (Al-Janabi p. 3) of cryptographic macro-instructions…1 (¶ [0165]) of said generic list (Al-Janabi Fig. 1 p. 3) of cryptographic macro-instructions (¶ [0165]).
Samid further discloses
	1 … as a sequence of elements…(¶ [0276], “These choices of the number of transposed elements, and the size of the transposed element,” i.e., the generic list of ciphers of Al-Janabi and the source code/macro-instructions of Stewart are reduced to “elements” that implement the cryptographic function)
	Regarding the combination of Stewart and Al-Janabi, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 2.
	Regarding the combination of Stewart-Al-Janabi and Samid, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 2.
Regarding Claim 3
Stewart-Al-Janabi-Samid discloses the method according to claim 2, and Samid further discloses 
wherein said data (¶ [0276], Al-Janabi p. 3) describing said sequence (Al-Janabi p. 3) successively identify each of the macro-instructions (p. 3, “Furthermore, it is possible to define combinations of transposition and substitution ciphers…,” and “In modern cryptography, ciphers are designed around substitution and transposition principles simultaneously,” i.e., the “design[ing] around substitution and transposition principles” via their “combination” requires their successive[] identif[ication] to implement the cryptographic function, which is to say the implementation of the operations/ciphers must possess a degree of order for functionality to occur) of said sequence in said generic list (Al-Janabi Fig. 1, p. 3) of cryptographic macro-instructions (Stewart ¶ [0276]).  
Regarding the combination of Stewart and Al-Janabi, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 3.
	Regarding the combination of Stewart-Al-Janabi and Samid, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 3.
Regarding Claim 4
Stewart-Al-Janabi-Samid discloses the method according to claim 1, and Stewart further discloses 
wherein the individual file (¶ [0058]) is uniquely associated with the secret key (¶ [0167], “Each generated machine is unique: the operations that it can perform, how it performs them, the way in which they are expressed and the mechanisms that execute them are unique to each machine;” and ¶¶ [0057]-[0058], “The process of secret data (such as keys) from being exposed or otherwise derived by an attacker with full access to, and control over, the program containing the implementation.”).
Regarding Claim 5
Stewart-Al-Janabi-Samid discloses the method according to claim 4, and Stewart further discloses 
wherein the individual file (¶ [0058]) is a function of the secret key (¶ [0017], “The whitebox implementations generated by this method are designed to prevent secret data (such as keys) from being exposed or otherwise derived by an attacker with full access to, and control over, the program containing the implementation,” and ¶¶ [0057]-[0058], “The method of generating a whitebox implementation according to an embodiment includes two main processes P1, P2, each of which is divided into multiple phases…. The processes P1, P2 are implementation core generation P1 and execution machine generation P2;” and ¶ [0167], “each generated machine is unique,” i.e., the resultant individual file comprising code of macro-instructions represents the “whitebox implementation” that is a function of the secret key).  
Regarding Claim 6
Stewart-Al-Janabi-Samid discloses the method according to claim 1, and Stewart further discloses
comprising prior to said constructing, 
obtaining a generic application (¶ [0053], “The memory MEM holds [after obtaining] an application WBGN [(white box generation) acting as a generic application] capable of automatically generating whitebox implementation of algorithms directly from standard source code PGSC of implementations of the algorithms.”) capable of implementing said virtual machine (¶¶ [0165]-[0166], i.e., the application held in “the memory MEM” implements the virtual machine) and 2including said generic list of cryptographic macro-instructions executable by the virtual machine, and of said individual file (¶ [0165], “The execution machine generation process P2 performs this transformation and produces source code which can be included into a software project [that include[es] the generic list of cryptographic macro-instructions] and called directly to perform the desired cryptographic operation [as include[ed] in the individual file]. However, according to an embodiment, rather than performing a simple, direct translation of the operations into code, the process P2 generates a specialized machine [or the suggested virtual machine in an alternative embodiment] for executing the operations that provides significant additional protection against key extraction attacks.”).  
Regarding Claim 7
Stewart-Al-Janabi-Samid discloses the method according to claim 6, and Stewart further discloses 
wherein obtaining said individual file comprises the subsequent loading of the file by said application (¶¶ [0165]-[0166], “At a conceptual level, the generated machine…,” i.e., the generation of the machine to execute the operations comprises loading of software, or the individual file).  
Regarding Independent Claims 10, 11, and 12
With respect to independent claims 10-12, a corresponding reasoning as given earlier for independent claim 1 applies, mutatis mutandis, to the subject matter of claims 10-12. Therefore, claims 10-12 are rejected, for similar reasons, under the grounds set forth for claim 1.
B.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Al-Janabi and Samid, and further in view of Ionescu et al. (2015/0106616, “Ionescu”).
Regarding Claim 8
Stewart-Al-Janabi-Samid discloses the method according to claim 7, and Stewart further discloses
wherein the generic application (¶ [0053]) is loaded by the equipment...1 (¶¶ [0054], [0165]-[0166], i.e., the equipment possesses the circuitry to load[] the “code” as a generic application), and 
the individual file is loaded by the application…2 (¶¶ [0165]-[0166], “At a conceptual level, the generated machine…,” i.e., the generation of the machine to execute the operations comprises loading of software, or the individual file).  
Stewart-Al-Janabi-Samid doesn’t disclose
	1 …from a first application platform server,
	2 …from a second server holding the secret key.
Ionescu, however, discloses
	1 …from a first application platform server (¶ [0031], “The applications 210 may include applications that provide utility, entertainment, and/or productivity functionalities virtual machine “provid[ing] utility”),
	2 …from a second server holding the secret key (¶ [0015], i.e., the transfer of “authentication credentials,” which are equivalent to the individual file as disclosed by Stewart, from the “bootstrap server 122” that serves as the second server, and holds a “shared secret key”).
Regarding the combination of Stewart-Al-Janabi-Samid and Ionescu, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cryptographic system of Stewart-Al-Janabi-Samid to have included the two-server feature of Ionescu. One of ordinary skill in the art would have been motivated to incorporate the two-server feature of Ionescu because Ionescu teaches a method that enable “automatic authentication to application servers … without requesting user input of user credentials.”  See Ionescu ¶ [0017]. 
Regarding Claim 9
Stewart-Al-Janabi-Samid discloses the method according to claim 8, and Stewart further discloses 
wherein the loading of the individual file (¶¶ [0165]-[0166]) comprises…1, 
2 …, and 
the reception of the individual file (¶¶ [0165]-[0166]) by the equipment (¶ [0054]).  
Ionescu further discloses
1 …beforehand the sending of a request to the second server (¶ [0039], i.e., “For example, the application server 112 may send a request that includes a temporary second server that acts as a] bootstrap server 122.”)
2 the generation by the second server of the individual file from the secret key (¶ [0015], “the authentication credentials may include a temporary identifier and a shared secret key,” and thus the authentication credentials, which corresponds to the individual file as disclosed by Stewart, is generat[ed] from the “secret key”),
The rationale to combine Stewart-Al-Janabi-Samid and Ionescu is the same as provided for claim 8 due to the overlapping subject matter between claims 8 and 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405. The examiner can normally be reached Monday-Friday 9:00-5:00 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/D'Arcy Winston Straub/Examiner, Art Unit 2491                                                                                                                                                                                                        


/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491